                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-00583-FDW

PHILLIP R. SCOTT,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
FNU BENNETT, et al.,                      )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Defendants’ Motion to Stay Dispositive Motions

Deadline or, in the Alternative, For Extension of Time to File Dispositive Motions. [Doc. 27].

       The current dispositive motions deadline in this case is January 31, 2020. [Doc. 19].

Plaintiff has filed a motion to compel discovery, which remains pending before the Court. [Doc.

24]. Defendants now move to hold the dispositive motions deadline in abeyance until the

discovery dispute is resolved. [Doc. 27]. For good cause shown, the Court will grant Defendants’

motion.

       IT IS, THEREFORE, ORDERED that Defendants’ motion [Doc. 27] is GRANTED and

the dispositive motions deadline in this case is hereby STAYED until further order of the Court.

                                                  Signed: February 3, 2020
